The president pronounced the following opinion of the court.
“ This court, not deciding whether the opinion of the County Court, mentioned in the first bill of exceptions, overruling an exception to the deposition of John Rose, on the ground therein stated, was correct or not, >;the effect thereof being done away by the decision stated in the second, by which the deposition aforesaid was withheld from the jury,) and not deciding, absolutely, upon the xveight of the evidence stated in the said second bill of exceptions, which (to say the least)-is extremely contradictory, and emphatically involved the credibility of the witnesses, is of opinion to affirm the decision of the County Court therein contained; that court, in examining the witnesses aforesaid, having had lights, arising from the manner of giving the testimony, and other extraneous circumstances, which neither this court, nor the District Court, in its appellate character, possessed in an equal degree.
44 On these grounds, the judgment of the District Court is reversed, and that of the County Court affirmed.5*